DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The base claim is claim 1.
The claims are drawn to a multilayer body comprising, in order, a hardcoat layer, a first substrate film, a resin-cured layer, and a second substrate layer. The layers have relative hardness values satisfying the relationship that the hardness of the hardcoat layer is greater than resin-cured layer, and the hardness of the resin-cured layer is greater than the hardness of both the first and second substrate layers. The structure, composition, and hardness properties allow the structure to have a specified indentation hardness and ability to wind around a 30 mm-diameter cylinder without cracking. The 
	The “closest” prior art references Everaerts et al. (US Patent Application Publication No. US 2010/0086706 A1) (Everaerts), Inomata et al. (WIPO International Publication NO. WO 2012/018009 A1 with citations taken from English language equivalent US Patent Application Publication NO. US 2013/0201556 A1) (Inomata), and Yoshihara et al. (US Patent Application Publication No. US 2013/0122311 A1) (Yoshihara), alone or in combination, do not teach or suggest the claimed product.
	Everaerts discloses an optically clear laminate comprising a first substrate and a second substrate joined together by an optically clear adhesive and an additional hard coating layer disposed on at least one of the substrates, wherein said adhesive includes cycloaliphatic alkyl groups and mentions the specific use of isobornyl acrylate.
	However, Everaerts does not disclose the resin-cured layer of the claim. Specifically, while the adhesive of Everaerts mentions the inclusion of isobornyl acrylate, Everaerts mentions the combination of isobornyl acrylate with other monomers excluded by the scope of the claims.
	Therefore, since the scope of the prior art does not encompass a structure and composition that is identical to the claimed invention, it cannot be concluded that the prior art discloses or obviates the claimed properties of indentation hardness, avoidance of cracking, and relative hardness of each layer to another. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        07/23/2021